DETAILED ACTION
This Office action is in response to the applicant's filing of 05/17/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-16 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/22/2021 has/have been considered by the examiner.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figs. 7-12 are not clear images. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,068,926 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 11,068,926 recite the entirety of limitations of claims 1-16 of the instant application. For example, application claims 1, 4, and 10 are anticipated by patent claims 1, 11, and 12 because patent claims 1, 11, and 12 recite additional features such as “receiving a plurality of emotion reactions, rating or votes originated by different users relating to one or more content item through time presented to the users through a graphical user interface, wherein the receiving of the user emotion reactions, rating, or votes is achieved by monitoring user behavior or by receiving feedback from the user who can select emotion icons or by sensors which enable detection of user mood, wherein for each user is associated a personal profile, the personal profile comprising information aggregated using personal data sync for identifying the user within the communication network; performing NLP or sentiment analysis of user emotion reaction; managing and optimizing content items publication on the communication network, by selecting content type based on NLP or sentiment analysis of content and emotion responses of a plurality of users, and determining a publication time schedule throughout a periodic time including at least one of time of day, or day of a week, or week of or a month of a year on the communication network based on user personal profile of emotion state in relation to schedule timing and determining exposure time on the communication network based on the emotion responses of the plurality of users wherein the optimization of selection of content type and estimation of optimal publication timing of content items is based on estimating engagement or rating of different types of content items; and estimating optimal content items publication exposure time period which determines how much time to keep each content item exposed to the users, based on emotion responses analysis in relation to content item characteristics, wherein the content items management is based on said estimation, wherein the exposure time period and publication time determine automatic scheduling of publishing of each content item including start and end time of publishing each content item which is optimized based on the content type and sentiment analysis of content and emotion responses of the users.” wherein application claims 1, 4, and 10 do not recite these features and are essentially broader than patent claims 1, 11, and 12. Therefore patent claims 1, 11, and 12 of Patent No. 11,068,926 is in essence a “species” of the generic invention of application claims 1, 4, and 10. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 2, 3, 5-9 (Dependent on claim 1) and claims 11-16 (Dependent on claim 10) do not cure the deficiencies of the independent claims. Appropriate correction is required.

Claim Objections
Claims 11-16 objected to because of the following informalities: Claims 11-15 recite “The system of claim 9…” and claim 16 recites “The system of claim 1…”.  Examiner believes this to be a typo and that claims 11-16 were intended to recite “The system of claim 10…” in light of the specification. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Independent claim 10 recites the limitation “Emotion measurement module for receiving plurality of emotion reactions originated by different users relating one or more content item; Emotion analyzing module analyzing statistics of users reactions in relation to characteristics of the content item, including at least one of; timing of news item publication, subject of content item, source/writer of the content, context of the content, style of content, key words /image appearing in the content and clustering content item by identifying correlations of content item characteristics in relation user emotion reaction; and Content wizard module for estimating optimal content page location based on the emotional reactions and predict best page content location by analyzing content in relation to content item characteristics” which has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “Emotion measurement module / Emotion analyzing module / Content wizard module” coupled with functional language “receiving plurality of emotion reactions originated by different users relating one or more content item / analyzing statistics of users reactions in relation to characteristics of the content item / estimating optimal content page location based on the emotional reactions and predict best page content location by analyzing content in relation to content item characteristics” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Dependent claim 11 recites the limitation “prediction module for predicting engagement and ads clicking rating of content items based on correlation of content items characteristics in relation to user emotional reaction, wherein the content items management is based on said predictions;”. Dependent claim 12 recites the limitation “prediction module for estimating optimal content item publication time periods based on emotion responses analysis in correlation of content items characteristics, wherein the content items management is based on said predictions;” Dependent claim 14 recites the limitation “prediction module for predicting time period exposer of content of content item based on measured emotion in relation to content item characteristics reaction, wherein exposure period provides estimation to the content provider how much time to keep the content exposed to the user or promoting said content item, wherein the content items management is based on said predictions;”. Dependent claim 15 recites the limitation “prediction module predicting user emotion reaction, where the user's didn't provide such reaction based on analyzed emotion reactions to sequence of reading content items of other users, which expressed their emotion, wherein the content items management is based on said predictions;”. Dependent claim 16 recites the limitation “prediction module for determining advertising type or/and advertising optimal publication time based on prediction of the emotional state or mood which predict adverting success rate based on measured user emotions;”. These limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “prediction module” coupled with functional language “predicting engagement and ads clicking rating of content items based on correlation of content items characteristics in relation to user emotional reaction / estimating optimal content item publication time periods based on emotion responses analysis in correlation of content items characteristics / predicting time period exposer of content of content item based on measured emotion in relation to content item characteristics reaction / predicting user emotion reaction, where the user's didn't provide such reaction based on analyzed emotion reactions to sequence of reading content items of other users, which expressed their emotion / determining advertising type or/and advertising optimal publication time based on prediction of the emotional state or mood which predict adverting success rate based on measured user emotions” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Dependent claim 13 recites the limitation “context analyzing module further comprises context text analysis of content items, identify trending topics, analyzing behavior patterns of different users in relation to common content items or article clusters and article clustering based on the context text analysis and behavior pattern analysis, wherein the content items management is based on said predictions;” which have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “context analyzing module” coupled with functional language “context text analysis of content items, identify trending topics, analyzing behavior patterns of different users in relation to common content items or article clusters and article clustering based on the context text analysis and behavior pattern analysis” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 10-16 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The Examiner interprets the elements “emotion measurement / emotion analyzing / content wizard / prediction / context analyzing” module to be software components (See ¶¶ [0031] [0077] of the Applicant's originally filed specification) with the steps/algorithm outlined in Figs. 2-6.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 21-40 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. Claims 1-9 recite a method and claims 10-16 recite a system. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1 and 4 recite a method and independent claim 10 recites a system for managing content item page location and timing based on received emotion reactions of different users. Under Step 2A, Prong I, claims 1, 4, and 10 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Managing content item page location and timing based on received emotion reactions of different users is considered to be an abstract idea of certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales and mathematical concepts; such as relationships, formulas/equations, and calculations. Other limitations to the claims include receiving plurality of emotion reactions, rating or votes originated by different users relating one or more content item through time; analyzing statistics of users reactions in relation to characteristics of the content item, including at least one of; timing of content item publication, subject of content item, source/writer of the content, context of the content, style of content, key words /image appearing in the content; and clustering content item by identifying correlations of content item characteristics in relation user emotion reaction according to the said emotion statistics analysis; and managing content page layout publication by estimating optimal location for at least one content item within content page based on the emotional reactions. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 1, 4, and 10 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1, 4, and 10 recite the following additional elements: Processor and Module. These additional elements in claims 1, 4, and 10 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. processor and module, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claim 1, 4, and 10 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe “general purpose computer” elements, ¶ [0074], which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2, 3, 5-9 and dependent claims 11-16 further recite the method of claim 1 and the system of claims 10, respectively. Dependent claims 2, 3, 5-9 and 11-16 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1, 4, and 10. For example, claims 2, 3, 5-9 and 11-16 further describe limitations for managing content item page location and timing based on received emotion reactions of different users – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 2, 3, 5-9 and 11-16, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Claim Rejections - 35 USC § 102(a)(1)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2014/0108309 to Frank.

With respect to Claim 4:
Frank teaches:
A method for publish timing and selecting content items or advertisements in a web page, said method comprising the steps of: - receiving plurality of emotional rating/votes originated by different users relating one or more content item, wherein the user is required to selection emotion icon from multiple choice emotion icons (i.e. users provide ratings for content items) (Frank: ¶ [0039] “In one embodiment, a label, such as the label 610, 610a, and/or 610b, may be indicative of an emotional response, likely felt by the user 114, which is related to a vote. For example, if the vote is positive such as a "like", an upvote, a "+1", or high rating (e.g., 5/5 stars), the label may represent a positive emotional response such as content, excitement, and/or happiness. If the vote is negative such as a "dislike", down-vote, low rating, and/or low ranking, the label may represent a negative emotional response, such as discontent, boredom, and/or uneasiness.”);
 - analyzing statistics of users selections by identifying characteristics of the content item, including at least one of; timing of news item publication, subject of content item, source/writer of the content, context of the content, style of content, key words/image appearing in the content (i.e. analyzing user ratings with respect to content type, time, context, or subject matter) (Frank: ¶ [0313] “In one embodiment, a vote analyzer, such as the vote analyzer 652 and/or the vote analyzer 682, is configured to determine whether the user consumed a segment of content in a duration that is short enough that the user likely felt a single dominant emotional response to the segment. The vote analyzer evaluates the duration during which the user consumed a segment of content on which the user cast a vote. This evaluation is performed to determine whether the duration is short enough so that the user likely felt a single dominant emotional response to the segment. Optionally, the vote analyzer is configured to receive a characteristic of the segment, and to estimate whether the user consumed the segment in a duration that is short enough based on the characteristic of the segment. For example, the characteristic may be indicative of statistics such as the length of the segment, volume of sound, and/or size of images. In another example, the characteristic may be indicative of the type and/or genre of the content. In yet another example, the characteristic may include a portion of the segment of content.” Furthermore, as cited in ¶ [0094] “While consuming content over a period time, e.g., when watching a movie, at different times, a user may have various emotional responses. For example, certain portions may excite the user, certain portions may make the user sad, and other portions may make the user happy. The longer the duration is, the more likely it is for the user to have different emotional responses and/or have emotional responses of varying intensities. Thus, if the user's affective response is measured, e.g., by measuring heart-rate or brainwaves, during a long duration, the measurements are likely to fluctuate (e.g., measurement values going up and down), and/or have several peaks and/ or troughs.”); and 
- recommending of content items and timing of publication according to the said analysis (i.e. determining time of publication and how long user was exposed to content based on user’s emotion responses and recommending content) (Frank: ¶ [0208] “In one embodiment, characteristics of the content that are indicative of a length and/or intensity of an emotional response of the user to the content may influence the selection of the length of a window. For example, the user may be consuming personal content to which the user has a strong emotional connection ( e.g., viewing old pictures of family on a tablet). Given that the user may be nostalgic, it is likely that the user may feel an intense emotional response, and possibly for a longer duration, compared to when the user views ordinary images; such as images of cats on a website-unless the user has very strong feeling towards cats, in that case this example may be reversed. Thus, in the case that the user has strong nostalgic feelings, the window selector may tend to select longer windows, such as when the user views ten year old family pictures, compared to the length of windows selected when the user views images of internet memes involving cats ( or vice versa).”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 and 10-16 are method and system claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.

Claim(s) 1, 3, 6, 9, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of U.S. Publication 2012/0284332 to Pradeep.

With respect to Claim 1:
Frank teaches:
A method for managing content items location within communication network, said method comprising the steps of: receiving plurality of emotion reactions, rating or votes originated by different users relating one or more content item through time (i.e. users provide ratings for content items) (Frank: ¶ [0039] “In one embodiment, a label, such as the label 610, 610a, and/or 610b, may be indicative of an emotional response, likely felt by the user 114, which is related to a vote. For example, if the vote is positive such as a "like", an upvote, a "+1", or high rating (e.g., 5/5 stars), the label may represent a positive emotional response such as content, excitement, and/or happiness. If the vote is negative such as a "dislike", down-vote, low rating, and/or low ranking, the label may represent a negative emotional response, such as discontent, boredom, and/or uneasiness.”); 
analyzing statistics of users reactions in relation to characteristics of the content item, including at least one of: timing of content item publication, subject of content item, source/writer of the content, context of the content, style of content, key words/image appearing in the content (i.e. analyzing user ratings with respect to content type, time, context, or subject matter) (Frank: ¶ [0313] “In one embodiment, a vote analyzer, such as the vote analyzer 652 and/or the vote analyzer 682, is configured to determine whether the user consumed a segment of content in a duration that is short enough that the user likely felt a single dominant emotional response to the segment. The vote analyzer evaluates the duration during which the user consumed a segment of content on which the user cast a vote. This evaluation is performed to determine whether the duration is short enough so that the user likely felt a single dominant emotional response to the segment. Optionally, the vote analyzer is configured to receive a characteristic of the segment, and to estimate whether the user consumed the segment in a duration that is short enough based on the characteristic of the segment. For example, the characteristic may be indicative of statistics such as the length of the segment, volume of sound, and/or size of images. In another example, the characteristic may be indicative of the type and/or genre of the content. In yet another example, the characteristic may include a portion of the segment of content.” Furthermore, as cited in ¶ [0094] “While consuming content over a period time, e.g., when watching a movie, at different times, a user may have various emotional responses. For example, certain portions may excite the user, certain portions may make the user sad, and other portions may make the user happy. The longer the duration is, the more likely it is for the user to have different emotional responses and/or have emotional responses of varying intensities. Thus, if the user's affective response is measured, e.g., by measuring heart-rate or brainwaves, during a long duration, the measurements are likely to fluctuate (e.g., measurement values going up and down), and/or have several peaks and/ or troughs.”); and
clustering content item by identifying correlations of content item characteristics in relation user emotion reaction according to the said emotion statistics analysis (i.e. identify classifications of content item characteristics based on user’s emotional responses or votes) (Frank: ¶ [0146] “Additionally, the vote analyzer 682 is configured to receive a characteristic of the segment of content. The characteristic may be received from the voting mechanism 604 and/or the social network 602. In one example, the characteristic of the segment of content describes an attribute such as the duration the user consumed the segment of content, the type of content, and/or the expected emotional response of the user or other users to the segment of content.” Furthermore, as cited in ¶ [0393] “In one embodiment, a predictor utilizes a model in order to make predictions for a given query sample. There is a plethora of machine learning algorithms for training different types of models that can be used for this purpose. Some of the algorithmic approaches that may be used for creating the predictor are classification, clustering, function prediction, and/or density estimation.”);
wherein at least one of receiving, analyzing, clustering or managing is performed by at least one processor (Frank: ¶ [0157]).
Frank does not explicitly disclose managing content page layout publication by estimating optimal location for at least one content item within content page based on the emotional reactions.
However, Pradeep further discloses managing content page layout publication by estimating optimal location for at least one content item within content page based on the emotional reactions (i.e. interface layout is determined based on measured neuro-response data of the user) (Pradeep: ¶ [0012] “Based on a user's profile, the measured biometric data, the measured neurological data, the measured physiological data and/or the network information (i.e., data, statistics, metrics and other information related to the network), one or more aspects of an example presentation are modified. In some examples, based on a user's current state as reflected in the neuro-response data (e.g., the user's alertness level and/or changes therein), other data in the user's profile and/or the network information, a font size and/or a font color, a scroll speed, an interface layout (for example showing and/or hiding one or more menus) and/or a zoom level of one or more items are changed automatically. Also, in some examples, based on an assessment of the user's current state, of the user's profile (and/or changes therein) and/or of the network information, the presentation is automatically changed to highlight information (e.g., contextual information, links, etc.) and/or additional activities based on the area of engagement as reflected in the user's neuro-response data.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Pradeep’s managing content page layout publication by estimating optimal location for at least one content item within content page based on the emotional reactions to Frank’s method for managing content items based on analyzed emotion reactions. One of ordinary skill in the art would have been motivated to do so in order to “allow for the generation of a composite output characterizing the significance of various data responses and, thus, the classification of attributes of a property and/or representative based on a user's reaction(s) and/or impression(s).” (Pradeep: ¶ [0043]).
With respect to Claim 10:
All limitations as recited have been analyzed and rejected to claim 1. Claim 10 recites the “A system for managing content item publication in communication network, said system comprised of: […] modules” (Frank: ¶ [0430]). Claim 10 does not teach or define any new limitations beyond claim 1. Therefore it is rejected under the same rationale.

With respect to Claim 3:
Frank teaches:
The method of claim 1 further comprising the steps of - Estimating optimal content item publication time periods based on emotion responses analysis in relation to content item characteristics, wherein the content items management is based on said estimation (i.e. determine window of time or predetermined threshold to set based on user ratings and content characteristics) (Frank: ¶ [0251] “For example, the window is set to end between a second before to a second after the action is taken by the user. Optionally, to set the duration of the window, at least some of the content the user is exposed to leading up to the time of the action (including the time of the action) is analyzed. The analysis may examine various characteristics of the content in order to determine the length of the window.” Furthermore, as cited in ¶ [0099] “In one embodiment, the predetermined threshold is set according to the type content and/or characteristics of the content. For example, if the segment of content is an image, the threshold may be set to 15 seconds, which is enough time to view and process the image. However, if the segment of content comprises text, a longer threshold may be set, the threshold may be extended to account for the longer time it may take to comprehend the content.” As cited in ¶ [0101] “In one embodiment, the predetermined threshold is determined according to the social network 602 and/or the voting mechanism 604. For example, the threshold used when voting is done by entering a text comment may be longer than the threshold used when voting is done by pushing a "like" button; it may take longer for an emotional response to form or manifest when the user is busy formulating a comment.”).
With respect to Claim 12:
All limitations as recited have been analyzed and rejected to claim 3. Claim 12 does not teach or define any new limitations beyond claim 3. Therefore it is rejected under the same rationale.

With respect to Claim 6:
Frank teaches:
The method of claim 1 further comprising the step of predicting time period exposer of content of content item based on measured emotion in relation to content item characteristics reaction, wherein exposure period provide estimation to the content provider how much time to keep the content exposed to the user or promoting said content item; wherein the content items management is based on said predictions (Frank: ¶ [0251] “For example, the window is set to end between a second before to a second after the action is taken by the user. Optionally, to set the duration of the window, at least some of the content the user is exposed to leading up to the time of the action (including the time of the action) is analyzed. The analysis may examine various characteristics of the content in order to determine the length of the window.” Furthermore, as cited in ¶ [0099] “In one embodiment, the predetermined threshold is set according to the type content and/or characteristics of the content. For example, if the segment of content is an image, the threshold may be set to 15 seconds, which is enough time to view and process the image. However, if the segment of content comprises text, a longer threshold may be set, the threshold may be extended to account for the longer time it may take to comprehend the content.” As cited in ¶ [0101] “In one embodiment, the predetermined threshold is determined according to the social network 602 and/or the voting mechanism 604. For example, the threshold used when voting is done by entering a text comment may be longer than the threshold used when voting is done by pushing a "like" button; it may take longer for an emotional response to form or manifest when the user is busy formulating a comment.”).
With respect to Claim 14:
All limitations as recited have been analyzed and rejected to claim 6. Claim 14 does not teach or define any new limitations beyond claim 6. Therefore it is rejected under the same rationale.

With respect to Claim 9:
Frank does not explicitly disclose the method of claim 1 wherein the estimation of page location of the content item is further based on analyzing content item characteristics.
However, Pradeep further discloses wherein the estimation of page location of the content item is further based on analyzing content item characteristics.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Pradeep’s managing content page layout publication by estimating optimal location for at least one content item within content page based on the emotional reactions to Frank’s method for managing content items based on analyzed emotion reactions. One of ordinary skill in the art would have been motivated to do so in order to “allow for the generation of a composite output characterizing the significance of various data responses and, thus, the classification of attributes of a property and/or representative based on a user's reaction(s) and/or impression(s).” (Pradeep: ¶ [0043]).


Claim(s) 2, 7, 8, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frank and Pradeep in further view of U.S. Publication 2014/0323817 to Kaliouby.

With respect to Claim 2:
Frank and Pradeep do not explicitly disclose the method of claim 1 further comprising the steps of - predicting engagement and ads clicking rating of content items based content items clustering and correlation of content items characteristics in relation to user emotional reaction, wherein the content items management is based on said predictions.
However, Kaliouby further discloses predicting engagement and ads clicking rating of content items based content items clustering and correlation of content items characteristics in relation to user emotional reaction, wherein the content items management is based on said predictions (i.e. predicting future responses or reactions based on the user’s emotional profile to content characteristics) (Kaliouby: ¶ [0042] “Thus emotional profile generation could aid business marketers, among others, in predicting an individual's willingness to make a purchase or might infer a predicted response to an advertisement. Personal emotional profiles can also be used to predict future reactions 238 to many other events or life circumstances including prediction of future reactions to stimuli 238. Emotional profiles can be used to improve the accuracy of emotional forecasts for events or life circumstances.” Furthermore, as cited in ¶ [0037] “The clickstream behavior 222 of an individual or plurality of individuals can be used to group the individual or the plurality of individuals into a category. The profile of an individual can further be correlated with the profiles of a plurality of individuals to predict clickstream behavior for the individual. The analysis can be used to modify a web page or application based on the emotional profile created by using clickstream data.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Kaliouby’s predicting engagement and ads clicking rating of content items based content items clustering and correlation of content items characteristics in relation to user emotional reaction to Frank’s method for managing content items based on analyzed emotion reactions.  One of ordinary skill in the art would have been motivated to do because this “can be used to make recommendations for different activities, and can include recommendations for activity performance based upon time of day, a period of time during the day, or other calendar-based scheduling. The profile can also be included in an aggregated analysis along with a plurality of people's emotional profiles allowing for activity recommendations.” (Kaliouby: ¶ [0018]).
With respect to Claim 11:
All limitations as recited have been analyzed and rejected to claim 2. Claim 11 does not teach or define any new limitations beyond claim 2. Therefore it is rejected under the same rationale.

With respect to Claim 7:
Frank and Pradeep do not explicitly disclose the method of claim 1 further comprising the step of predicting user emotion reaction, where the user's didn't provide such reaction based on analyzed emotion reactions to sequence of reading content items of other users, which expressed their emotion.
However, Kaliouby further discloses predicting user emotion reaction, where the user's didn't provide such reaction based on analyzed emotion reactions to sequence of reading content items of other users, which expressed their emotion (i.e. predicting emotional responses for user based on actual emotional responses from like-minded users) (Kaliouby: ¶ [0040] “The future behavior of an individual can be predicted based upon the correlation of the individual to other individuals in a similar circumstance. For example, individuals whose emotional profile has been categorized as including melancholy tendencies could be predicted to enjoy long solitary walks, as a preference for long solitary walks has been extracted as a behavioral norm as among a group of individuals whose profiles include melancholic tendencies. Similarly, individuals whose emotional profile has been categorized as including delight could be predisposed to purchasing flowers.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Kaliouby’s predicting user emotion reaction, where the users didn't provide such reaction based on analyzed emotion reactions to sequence of reading content items of other users, which expressed their emotion to Frank’s method for managing content items based on analyzed emotion reactions.  One of ordinary skill in the art would have been motivated to do because this “can be used to make recommendations for different activities, and can include recommendations for activity performance based upon time of day, a period of time during the day, or other calendar-based scheduling. The profile can also be included in an aggregated analysis along with a plurality of people's emotional profiles allowing for activity recommendations.” (Kaliouby: ¶ [0018]).
With respect to Claim 15:
All limitations as recited have been analyzed and rejected to claim 7. Claim 15 does not teach or define any new limitations beyond claim 7. Therefore it is rejected under the same rationale.

With respect to Claim 8:
Frank and Pradeep do not explicitly disclose the method of claim 1 further comprising the step of adapt advertising type based on prediction of the emotional state or mood which predict adverting success rate based on measured user emotions.
However, Kaliouby further discloses adapt advertising type based on prediction of the emotional state or mood which predict adverting success rate based on measured user emotions (i.e. modifying advertising types based on prediction of emotional response based on measured responses wherein the clickstream represents a success rate) (Kaliouby: ¶ [0037] “The emotional profile of an individual can comprise a click stream behavior 222. A clickstream is a recording of the parts of the screen a computer user clicks on while web browsing or using another software application. As the user clicks anywhere in the webpage or application, the action is logged. The clickstream behavior 222 of an individual or plurality of individuals can be used to group the individual or the plurality of individuals into a category. The profile of an individual can further be correlated with the profiles of a plurality of individuals to predict clickstream behavior for the individual. The analysis can be used to modify a web page or application based on the emotional profile created by using clickstream data.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Kaliouby’s adapt advertising type based on prediction of the emotional state or mood which predict adverting success rate based on measured user emotions to Frank’s method for managing content items based on analyzed emotion reactions. One of ordinary skill in the art would have been motivated to do because this “can be used to make recommendations for different activities, and can include recommendations for activity performance based upon time of day, a period of time during the day, or other calendar-based scheduling. The profile can also be included in an aggregated analysis along with a plurality of people's emotional profiles allowing for activity recommendations.” (Kaliouby: ¶ [0018]).
With respect to Claim 16:
All limitations as recited have been analyzed and rejected to claim 8. Claim 16 does not teach or define any new limitations beyond claim 8. Therefore it is rejected under the same rationale.


Claim(s) 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Frank and Pradeep in further view of U.S. Publication 2014/0195610 to Ken.

With respect to Claim 5:
Frank and Pradeep do not explicitly disclose the method of claim 1 further comprising the steps of: Context text analysis of content items, identify trending topics, analyzing behavior patterns of different users in relation to common content items and content item clustering based on the context text analysis and behavior pattern analysis, wherein said context analyzing data is added to content item characteristics.
However, Ken further discloses Context text analysis of content items, identify trending topics, analyzing behavior patterns of different users in relation to common content items and content item clustering based on the context text analysis and behavior pattern analysis, wherein said context analyzing data is added to content item characteristics (i.e. comments are analyzed in order to identify content topics, analyzing behavior pattern with like-minded users in order to provide recommended advertisements to the group of like-minded users) (Ken: ¶¶ [0057] [0058] “The comments platform using GUI module enables the user the following action: to send a comment feedback to specific content object and define comment characteristics (202A), send comment in relation to other user's comment (204A) or enable user select an emotion reaction by clicking on an icon (e.g. smiley). All user actions and reactions are aggregated by the visual comments server (207A) for analyzing user feedback comments/messages characteristics based on reactions and/or commenting user definitions (208A). The analyzing include at least one of the following: calculating viewing statics and feedback statistics of comments and reactions (210A), analyzing feedback comments and/or reaction characteristics for updating users profiles (212A), NLP and sentiment analysis of comments text and analyzing user profile, specifically user emotions in relation to articles and comments (214) which may include emotion vector based comments and reaction analysis, gender based, geographic location, age, Etc… Based on this analysis is preformed customization of content objects and comments which include (216a) (i) selection an filtering related content including content objects ( such as article, image, video), comments, advertising (218A), the content may be internal of the relevant web page or external from other websites, the selection and filtering is correlated user emotional attitude as reflected by his definitions and reaction (ii) determining design layout by defining organization and relative location of each visual comments presentation(220A). For example a smiley icon or emoticon may be next to the user text or the size of the callout may change according viewing statistic, or color according to most user emotional reaction, the layout may reflect popularity of a comment or geographic association between the respective users.” Furthermore, as cited in ¶ [0060] [0061] “Based on the customization process are provided customized recommendations per single user or group of users, the recommendations may include selection of content items or comments and organization, such the order of the recommendations (222A)…According to some embodiments of the present invention the customization process can be used to customization of the relevant web page or any other web page content object per user or for groups of users. Based on the algorithm results and saved user profile data other websites and applications may customize the content per user or a group of users.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Ken’s context text analysis of content items, analyzing the content type, identify trending topics, analyzing behavior patterns of different users in relation to common content items and content item clustering based on the context text analysis and behavior pattern analysis to Frank’s method for managing content items based on analyzed emotion reactions.  One of ordinary skill in the art would have been motivated to do so in order to “provide a system for selecting and organizing multimedia content within network page, related to reactions of at least one user.” (Ken: ¶ [0011]).
With respect to Claim 13:
All limitations as recited have been analyzed and rejected to claim 5. Claim 13 does not teach or define any new limitations beyond claim 5. Therefore it is rejected under the same rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's  disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2014/0330649 to Lyren for disclosing a targeted advertisement is retrieved for a first user, and a targeted advertisement is retrieved for a second user. The targeted advertisements are switched such that the targeted advertisement intended for the first user plays on a display of an electronic device of the second user, and the targeted advertisement intended for the second user plays on a display of an electronic device of the first user while the first and second users communicate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
November 4, 2022